
	

111 HR 317 IH: Adams National Historical Park Boundary Addition Act of 2009
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 317
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Delahunt
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Adams National Historical Park Act of 1998
		  to include the Quincy Homestead within the boundary of the Adams National
		  Historical Park, and for other purposes.
	
	
		1.Short Title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Adams National Historical Park
			 Boundary Addition Act of 2009.
			(b)FindingThe Quincy Homestead has been designated a
			 National Historic Landmark.
			2.Addition to Adams
			 National Historical ParkSection 4(b) of the Adams National
			 Historical Park Act of 1998 (16 U.S.C. 410eee–2(b)) is amended—
			(1)by redesignating
			 paragraph (2) as paragraph (3); and
			(2)by
			 adding after paragraph (1) the following new paragraph:
				
					(2)The property at 34
				Butler Road in Quincy, Massachusetts, known as the Quincy Homestead and
				carriage shed, consisting of approximately 1.8 acres, as generally depicted on
				the map entitled Boundary Addition Adams National Historical
				Park, numbered N.E.R.R.D. 386/80,001, and dated August,
				2003.
					.
			
